3DETAILED ACTION
First Office Action with respect to claims 1-20.  Claims 1, 16, 17 and 18 are independent. This application is a 371 of international application PCT/SE2019/050198,  filed 03/06/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2003/0220114 A1
Langensteiner et al.
11-2003
US-2015/0339694 A1
Robbin et al.
11-2015


Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art doesn’t teach each and every element of the proposed combined claim including in or at a residential premise the mobile device receiving current television channel information from a television device, the mobile device registering a current time of day and the mobile device causing the registration of the information contained in the second short-range wireless communication signal by communicating said information together with the received current television channel information and the registered current time of day over a broadband communication network to a remote server function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being un-patentable over Robbin (2015/0339694) in view of Langensteiner (2003/0220114).

Regarding claim 1, Robbin discloses –  A method of causing proximity-dependent activity by a mobile device, the method comprising the steps of the mobile device (102a-b, 905) receiving a first short-range wireless communication signal from a first transmitter function (110a-c, 915) at or near a physical location when being located within a first distance or distance range from the physical location or first transmitter function (a first beacon message 915 transmitted by a beacon device at a venue) [0059-0060](Figs. 1 & 9A-9B), the mobile device reacting to the received first short-range wireless communication signal by scanning for a second transmitter function at or near the physical location, the mobile device receiving a second short-range wireless communication signal from the second transmitter function (110a-c,925) when being located within a second distance or distance range from the physical location or second transmitter function (once the mobile device 905 is within the vicinity of the gift shop, it can detect a second beacon message 925 being transmitted by a beacon device located at the gift shop.) [0059-0060], the second distance or distance range being shorter than the first distance or distance range (the mobile device 905 can only detect the second beacon message 925 when in the vicinity of the gift shop) [0061] 
the mobile device causing registration of information contained in the second short-range wireless communication signal (it can detect a second beacon message 925 being transmitted by a beacon device located at the gift shop.) [0061], the mobile device causing resolving of the registered information to determine an associated activity  and the mobile device causing performance of the determined activity. (the mobile device 905 can use the record to verify that the beacon message 915 was received and accepted by the user of the mobile device) [0061]
Robbin teaches A beacon message can include a beacon identifier and an activity parameter.[0003-0005]. A beacon message from the beacon device 550 can cause the mobile devices 502a-b to retrieve a redemption code and a redemption link from a first server 530a and download content associated with the redemption code and a redemption link from a second server 530b. [0004-0005, 0021, 0036-0037, 0052-0054, 0058-0061] and Figs. 1, 3A-C & 9A-B.
Robbin doesn’t expressly disclose that the second beacon range is less that the first, though one of ordinary skill in the art would have understood the proximal nature of beacons and limiting the gift shop range to a smaller range than the concert venue range. 
In an analogous art, Langensteiner teaches limiting beacons to various ranges so as to allow interaction within respective broadcast range.  Abstract, paragraphs [0010, 0016, 0039-0041] and Figs. 1 & 3-5.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used the fundamentals of beacon placement and signal strength, such as described in Langensteiner, for limiting the ranges for the venues and shops of Robbin so as to make the second beacon only available in the vicinity of the gift shop.  The modification of Robbin with Langensteiner would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results. 
The combination of Robbin with Langensteiner is obvious for the dependent claims that follow for the same reasons noted above.

Regarding claim 2, Robbin teaches and/or suggests the mobile device causes the registration of the information contained in the second short-range wireless communication signal by storing the information in a data structure in local memory of the mobile device. (A mobile device 102b can send the redemption server 120 a request that includes the beacon identifier, the activity parameter, or both.  Received action value and redemption codes in mobile memory.) [0021, 0036-0037]

Regarding claim 3, Robbin teaches and/or suggests the mobile device causes the registration of the information contained in the second short-range wireless communication signal by communicating the information over a broadband communication network to cause storing of the information in a data structure in a storage associated with a remote server function. (the mobile device 102b can access content from the content server 130 based on the redemption code and the redemption link.) [0021] and Fig. 2B.

Regarding claim 4, Robbin teaches and/or suggests the mobile device causes the resolving of the registered information by matching the registered information against a lookup-table in local memory of the mobile device and determining the associated activity from a resulting match in the lookup-table. (The activity parameter 304 can include an action value or string) [0036-0037] and Figs. 3A-C.  One of ordinary skill in the art would have understood that the ‘activity’ would have been executed by the mobile device via a look-up or jump table where the function corresponds to the saved activity value or string.

Regarding claim 5, Robbin teaches and/or suggests requesting, over a broadband communication network, a remote server function to match the registered information against a lookup-table in a storage associated with a remote server function and receiving, over the broadband communication network, result information about a resulting match in the lookup-table and determining the associated activity from the received result information. () [0036, 0052]

Regarding claim 6, Robbin teaches and/or suggests the determined activity pertains to retrieval, over a broadband communication network, of digital content from a remote server function to the mobile device. (A beacon message from the beacon device 550 can cause the mobile devices 502a-b to retrieve a redemption code and a redemption link from a first server 530a and download content associated with the redemption code and a redemption link from a second server 530b.) [0022, 00

Regarding claim 7, Robbin teaches and/or suggests presenting the retrieved digital content in a user interface of the mobile device. (displayed on a screen of the mobile device) [0003, 0028] and Fig. 9.

Regarding claim 8, Robbin teaches and/or suggests transmitting the retrieved digital content to a service terminal over short range. (WiFi etc. . [0044] and Fig.5.

Regarding claim 9, Robbin teaches and/or suggests the determined activity pertains to retrieval, over a broadband communication network, of digital content from a remote source to a remote server function, the remote server function storing the retrieved digital content in a data structure in a storage associated with the remote server function, together with information linking the stored digital content to the mobile device or a user thereof. (a beacon message from the beacon device 550 can cause the mobile devices 502a-b to retrieve a redemption code and a redemption link from a first server 530a and download content associated with the redemption code and a redemption link from a second server 530b.) [0052]

Regarding claim 10, Robbin teaches and/or suggests the mobile device causes performance of the determined activity by executing a predefined function in the mobile device. [0036-0040] and Figs. 3A-C.

Regarding claim 11, Robbin teaches and/or suggests the mobile device causes performance of the determined activity by requesting, over a broadband communication network, a remote server function to execute a predefined function. (a beacon message from the beacon device 550 can cause the mobile devices 502a-b to retrieve a redemption code and a redemption link from a first server 530a and download content associated with the redemption code and a redemption link from a second server 530b.) [0052]

Regarding claim 12, Robbin teaches and/or suggests the predefined function executed by 99the remote server function is the placing of an order for a goods or service. (redeeming the redemption code ) (260)  Figs. 2B & 9A-B.

Regarding claim 13, Robbin teaches and/or suggests the mobile device causes registration of first information when the mobile device is near a first physical location wherein the mobile device also causes registration of second information when the mobile device is near a second physical location, different from the first physical location and after having caused registration of the second information, the mobile device causes resolving of the registered first information as well as of the registered second information to determine an associated first activity and an associated second activity, respectively. [0004-0005, 0021, 0036-0037, 0052-0054, 0058-0061] and Figs. 1, 3A-C & 9A-B.

Regarding claim 14, Robbin teaches and/or suggests the physical location is in or at one of a retail premise, an office premise, a residential premise, an industrial premise, an exhibition premise, and an outdoor scenery. (Figs. 1 & 9)

Regarding claim 16, the analysis used for claim 1 applies as the claims contain similar features. Also, see Robbin mobile computing device in Fig. 5 and related passages.

Regarding claim 17, the analysis used for claims 1 and 6 apply as the claims contain similar features. Also, see Robbin server in Fig. 5 and related passages.

Regarding claim 18, the analysis used for claim 1 applies as the claims contain similar features. Also, see Robbin system in Fig. 5 and related passages.
Regarding claim 19, the analysis used for claim 6 applies.

Regarding claim 20, Robbin discloses the first and second transmitter functions are compliant with Bluetooth Low Energy, BLE. (beacon devices 110a-b can use a specific type of Bluetooth™ called Bluetooth™ low energy (BTLE). A wireless communication range of the beacon devices 110a-c can be between 10 to 30 meters. Other ranges are possible. When a mobile device 102a-b is within a wireless communication range of a beacon device 110a-c, it can receive a corresponding beacon message.) [0023]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2015/0126119 A1
Schulz et al. 
05-2015
US-2017/0164159 A1
Mycek et al.
06-2017
US-2017/0206474 A1
McDonald, Scott 
07-2017
US-2016/0295362 A1
Ronse, Frederick
10-2016


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643